PER CURIAM.
The trial court dismissed, for lack of jurisdiction, Appellant’s motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). When the trial court considered the motion, it believed that an appeal of a prior rule 3.800(a) motion, involving issues that were “sufficiently related to divest the trial court of jurisdiction,” was pending in this court. In fact, we had ruled on and issued the mandate before the trial court dismissed the instant motion. Therefore, the trial court should have considered the instant motion on its merits. Accordingly, this case is remanded to the trial court for that purpose.
REVERSED and REMANDED.
GRIFFIN, COHEN and JACOBUS, JJ., concur.